DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/15/2022, with respect to the newly amended claim(s) 1-20 have been fully considered.  Upon further consideration, a new ground(s) of rejection is made in view of Gottwald (US 2005/0105075) necessitated by Applicant’s amendment.
Of note, Applicant has amended the independent claims, removing the language of “protective device” in favor of “radome”.  Applicant has not specified any additional limitations on what structure or function the radome has, and so Examiner must consider the bounds of such a term based upon the well-known term of art “radome” as well as the limitations provided in Applicant’s claims.  
To wit, a “radome” is defined as “a structural, weatherproof enclosure that protects a radar antenna” (source: https://en.wikipedia.org/wiki/Radome retrieved 04/26/2022)

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gottwald (US 2005/0105075).

Claim 1, 9, 15: Gottwald discloses a radar apparatus for a motor vehicle, method for its manufacture, and vehicle equipped with such an apparatus (abstract, para 0002, 0014, claim 1), the radar apparatus comprising:
a transceiver device configured to, transmit radar radiation, receive the radar radiation reflected from objects disposed in an environment of the radar apparatus, and generate a measurement signal (para 0002, 0013, 0015, claim 1 describing the housing element 10 containing a PCB element 12, antennas, and circuitry for generating and receiving radar beams) ; and
a radome configured to protect the transceiver device from external influences (para 0012, 0013, figures elements 11a, 11b), wherein at least a section of the radome has a thickness that is less than 10% of a wavelength of the radar radiation passing through the protective device (para 0013, wherein the radome thickness is disclosed as being between 0.2mm and 15mm)
Gottwald describes the operating band of the vehicular radar to be “gigahertz range”.  With regards to vehicular applications it is inherent in the art that vehicular radar operates within the bands of 24GHz and 76GHz.  This corresponds to wavelengths of approximately 12.5mm and 4mm, respectively.  
However, despite such well known operating bands, Examiner acknowledges that “gigahertz range” could be interpreted to encompass any frequency within the range of 1GHz to 999 GHz.  Realistically, frequencies above 300GHz are not utilized for target measurement beyond a few meters due to the attenuating effect of atmosphere.  Therefore, for Gottwald to be operative as a vehicular collision avoidance apparatus as disclosed it must use a frequency of less than 300GHz for target detection.  Such a frequency range would encompass wavelengths of between 1mm and 300mm.  
Gottwald discloses a radome thickness of between 0.2mm and 15mm.  Therefore, Gottwald satisfies the limitations of the present claims up to an operating frequency of 150GHz.  

Claim 2: Gottwald discloses the thickness is less than 0.275 millimeters (para 0013, wherein the radome thickness is disclosed as being between 0.2mm and 15mm)

Claim 3: Gottwald discloses the protective device is at least partially formed of plastic material (para 0013, “A thermoplastic, in particular PBT (polybutylene terephthalate)”). 

Claim 4, 10: Gottwald discloses the transceiver device is arranged in the housing and the protective device is attached to the housing (para 0002, 0013, 0015, claim 1 describing the housing element 10 containing a PCB element 12, antennas, and circuitry for generating and receiving radar beams)

Claim 7, 13: Gottwald discloses the protective device is attached to the housing such that the transceiver device is enclosed in the housing to form an airtight condition (para 0002, 0013, 0015, claim 1 describing the housing element 10 containing a PCB element 12, antennas, and circuitry for generating and receiving radar beams, the radome and housing protecting the circuitry from the environment)

Claim 8, 14, 16, 17, 18: Gottwald discloses the protective device includes at least one foil arranged in a beam path of the transceiver device, the foil is opaque, and non-conductive (para 0013, wherein the radome thickness is disclosed as being between 0.2mm and 15mm, para 0013, the radome is formed of “A thermoplastic, in particular PBT (polybutylene terephthalate)”).
In consideration of the above claim language, a review of the specification does not further define the structure or function of a “foil” beyond the statement that it is “thin” i.e. “less than 10 % of the wavelength of the radar radiation passing through protective device”.  As such, Gottwald satisfies the limitation of the claims.  
Further, the limitation “opaque” is similarly broadly descriptive in that “opaque” means only that an object is not transparent.  As such, the disclosed PBT thermoplastic of Gottwald is considered “opaque” in that it is a generally white thermoplastic resin which is not transparent at visible wavelengths of light.  

Claim 20: Gottwald discloses the external influences include particles, gases or liquids (para 0002, 0011, “harmful environmental factors”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald (US 2007/0241 962).
Claim 5, 11: Gottwald discloses the housing is at least partially made of a dielectric and the protective device is in contact with the housing (para 0013 “thermoplastic, in particular PBT (polybutylene terephthalate)”).
Examiner takes Official Notice that bonding, welding, and other means of adhering such structures together are well known in the art. As such, it would have been obvious to modify the invention such that the housing and radome were bonded or welded as these are known implementations of bringing structures into “contact”.

Claims 6, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gottwald (US 2007/0241 962) as applied to claims 4 and 10 above, and further in view of Goebel (US 2008/0252552).
Claim 6, 12: Gottwald does not specifically disclose the housing is made of metal and bonded to the radome. 
Goebel discloses the housing is at least partially made of metal (para 0028, 0042) wherein the housing and radome are bonded together (para 0045).  It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Goebel, in order to fabricate a lightweight yet strong radar housing (Goebel para 0005, 0007)

Claim 19: Gottwald describes the operating band of the vehicular radar to be “gigahertz range”.  With regards to vehicular applications it is inherent in the art that vehicular radar operates within the bands of 24GHz and 76GHz.  
However, despite such well known operating bands, Examiner acknowledges that “gigahertz range” could be interpreted to encompass any frequency within the range of 1GHz to 999 GHz.  
Examiner therefore takes Official Notice that such radar bands are well known for vehicular applications.  As Gottwald is drawn to vehicular radar, the most common radar frequency band for automotive applications is 77GHz. As such, it would have been obvious to modify the invention such that the frequency of 77GHZ was utilized as this is the band reserved for automotive radar applications.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468. The examiner can normally be reached Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M BYTHROW/Primary Examiner, Art Unit 3648